Citation Nr: 1705672	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Service connection for left ankle calcaneal spurs.

2.  Service connection for right shoulder condition.

3.  Service connection for degenerative disc disease of the lumbar spine.

4.  Service connection for degenerative joint disease and generalized arthralgia, also claimed as bone degenerative condition. 

5.  Service connection for right hand carpal tunnel syndrome.

6.  Service connection for left hand carpal tunnel syndrome.

7.  Service connection for arthritic changes of the right knee.

8.  Service connection for left knee medial meniscus tear and lateral meniscus tear chondromalacia.

9.  Service connection for left hip arthritic changes.

10.  Service connection for right hip arthritic changes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that the VA has met its duty to assist and there is a complete record upon which to decide the issues.

Service Medical Records

The only service medical records currently associated with the Veteran's claims file are his entrance report of medical history and examination.  In December 2010 the RO completed a formal finding on the unavailability of federal records, noting that the records had been requested from the service department in July 2010 but none were received.

In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  In July 2010 the Veteran was notified that the VA would request his service treatment records from the service department and he may submit any records in his possession.  The Veteran was informed of the unavailability of his service treatment records in a December 2010 phone call.  The Veteran indicated that he had turned in all records he had at the time of his first claim in the 1980s and the RO informed him a search would be conducted for the records.  The Veteran was not subsequently provided any written notice that his records were not located and informed of any other evidence he could submit.

When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b. 

On remand, the Veteran should be provided with a letter informing him of the unavailability of his service medical records and notifying him that he can submit alternative sources of evidence.

VA Etiology Opinions

In a March 2011 statement the Veteran stated that he first got pain in his right arm and elbow a few months after being stationed in Spain after the end of his Vietnam tour in 1969.  He was diagnosed with tendonitis.  He reported that two years later both arms, elbows, and fingers were affected.  He stated that he was treated for damage to the ligaments and tendons on both hands.  After separating from service he reported he sought private treatment in 1980 and was treated for carpal tunnel syndrome in both hands and underwent surgery.  A private treatment record indicates that the Veteran underwent surgery for right carpal tunnel syndrome in May 1997 and for left carpal tunnel syndrome in December 1997.  

In November 2015 the Veteran was afforded a VA peripheral nerves examination as ordered by the Board's June 2015 remand.  The examiner opined that it is less likely than not that the Veteran's carpal tunnel syndrome is related to his service.  In offering a rationale for the opinion the examiner explained, in part, that the Veteran's service treatment records are silent for carpal tunnel syndrome.  As stated in the Board's June 2015 order, as the Veteran's service medical records are not available, the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  The examiner was also asked to opine as to whether it is at least as likely as not that the Veteran's carpal tunnel syndrome was caused or aggravated by his service-connected elbow condition, but did not offer any opinion on secondary service connection.

The Board notes that in connection with his current claim for service connection the Veteran has reported that he was treated for damage to the ligaments and tendons on both hands while in service.  Also, the April 1980 rating decision granting service connection for a right elbow disability notes that the Veteran's service medical records, which were apparently associated with the Veteran's claims file at that time, indicated that between April 1975 and May 1979 he was seen for right elbow pain and numbness in the forearm and fingers.

Similarly, with respect to the November 2015 VA opinion that the Veteran's left ankle fracture residuals and bilateral calcaneal spurs are less likely than not related to his service, the examiner offered as rationale, in part, that the Veteran's service medical records are silent for an ankle condition in service.  The examiner then stated that bilateral calcaneal spurs occur as part of aging or after strenuous repetitive ground activities.  On remand, the examiner should opine as to the etiology of the Veteran's left ankle disability without relying on the absence of evidence of in-service treatment or injury.

Finally, a new VA opinion should also be obtained as to the etiology of the Veteran's bilateral hip arthritic changes that does not rely on the absence of evidence of in-service treatment or injury.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter notifying him that his service records are unavailable and informing him that he can submit alternative sources in place of his missing service treatment records.  This letter should advise that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.

2. Obtain an addendum opinion from the November 2015 VA examiner, or if unavailable another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's bilateral carpal tunnel syndrome onset in service or is otherwise related to his service, to include whether it was caused by his service-connected right elbow disability.  A new examination is not required unless the VA examiner finds one is necessary.  In rendering an opinion, the VA examiner should offer a full rationale and should not rely on the absence of evidence of in-service treatment or injury as the Veteran's service medical records are unavailable.  The examiner should consider the Veteran's assertion that he was treated for damage to the ligaments and tendons on both hands while in service and that the April 1980 rating decision granting service connection for a right elbow disability notes that the Veteran's service medical records, which were apparently associated with the Veteran's claims file at that time, indicated that between April 1975 and May 1979 he was seen for right elbow pain and numbness in the forearm and fingers.

3. Obtain an addendum opinion from the November 2015 VA examiner, or if unavailable another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's left ankle disability onset in service or is otherwise related to his service.  In rendering an opinion, the VA examiner should offer a full rationale and should not rely on the absence of evidence of in-service treatment or injury as the Veteran's service medical records are unavailable.  A new examination is not required unless the VA examiner finds one is necessary.  

4. Obtain an addendum opinion from the November 2015 VA examiner, or if unavailable another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's bilateral hip arthritic changes onset in service or are otherwise related to his service.  In rendering an opinion, the VA examiner should offer a full rationale and should not rely on the absence of evidence of in-service treatment or injury as the Veteran's service medical records are unavailable.  A new examination is not required unless the VA examiner finds one is necessary.  

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




